VICKERY, J.
Green brought this action in replevin to recover certain articles of household furniture. A mortgage upon it had been given to Green’s husband as a part of the purchase price of the furniture. Subsequently the husband went into bankruptcy, and at a sale of his assets by the trustees, certain assets were sold to an attorney who was attorney for the bankrupt and is now attorney for the plaintiff, the wife of the bankrupt. He claims to have bought this mortgage and sold it to plaintiff. She rests her title upon that sale. The record in this case shows that this mortgage was not listed among the assets of the bankrupt. The record further shows that the trustee in bankruptcy never had it in his possession. The evidence further shows that the bankrupt, while the proceedings were pending, collected payments on and appropriated the money. Subsequently the attorney paid this money over to the trustee in bankruptcy.
This mortgage was never listed and did not go to the trustee in bankruptcy. The wife of the bankrupt has no title to it, and the judgment of the court below, in finding the title in Meeonitas, is correct.
Judgment affirmed.
(Levine, PJ. and Sullivan, J., concur.)